Case 9:18-cv-80913-DMM Document 15 Entered on FLSD Docket 10/18/2018 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-80913-CV-MIDDLEBROOKS

  JUDI HIMES,

          Plaintiff,

  v.

  OCWEN LOAN SERVICING, LLC

        Defendant.
  ____________________________________/

                                  AGREED PROTECTIVE ORDER

          THIS CAUSE comes before the Court upon the Parties Joint Motion for Entry of

  Stipulation and Protective Order, filed October 16, 2018 (“Joint Motion”). (DE 14). While I

  find good cause to enter the Agreed Order, I caution that the mere designation as “Confidential”

  by a party will not influence my decision to seal a court filing on a subsequent motion. If either

  party later seeks approval to submit a document under seal, such party should support a motion

  to file under seal with the specific reasons that justify it.

          Pursuant to the Local Rules of the Southern District of Florida, “[u]nless otherwise

  provided by law, Court rule or Court order, proceedings in the United States District Court are

  public and Court filings are matters of public record.” S.D. Fla. L. R. 5.4(a). It is clearly

  established that the general public possesses a common-law right to access judicial records and

  that judicial records are presumed to be public documents. See Nixon v. Warner Commc’ns, Inc.,

  435 U.S. 589, 597 (1978); see also Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d

  1304, 1311 (11th Cir. 2001).
Case 9:18-cv-80913-DMM Document 15 Entered on FLSD Docket 10/18/2018 Page 2 of 3



         Judicial records are presumed to be public documents because “[o]nce a matter is brought

  before a court for resolution, it is no longer solely the parties’ case, but also the public’s case.”

  See Brown v. Advantage Eng’g, Inc., 960 F.2d 1013, 1016 (11th Cir. 1992). With respect to

  discovery material, “material filed with discovery motions is not subject to the common-law

  right of access, whereas discovery material filed in connection with pretrial motions that require

  judicial resolution of the merits is subject to the common-law right.” Chicago Tribune, 263 F.3d

  at 1312.

         “The common law right of access may be overcome by a showing of good cause, which

  requires ‘balanc[ing] the asserted right of access against the other party’s interest in keeping the

  information confidential.’” Romero v. Drummond Co., Inc., 480 F.3d 1234, 1246 (11th Cir.

  2007) (quoting Chicago Tribune, 263 F.3d at 1309). When determining whether good cause to

  seal exists, a district court must first look to “the nature and the character of the information in

  question.” Id. (quoting Chicago Tribune, 263 F.3d at 1315). When balancing the public’s

  common-law right to access judicial records “against a party’s interest in keeping the

  information confidential, courts consider, among other factors, whether allowing access would

  impair court functions or harm legitimate privacy interests, the degree of and likelihood of injury

  if made public, the reliability of the information, whether there will be an opportunity to respond

  to the information, whether the information concerns public officials or public concerns, and the

  availability of a less onerous alternative to sealing the documents.” Id. (citing In re Alexander

  Grant & Co. Litig., 820 F.2d 352, 356 (11th Cir. 1987)). The Eleventh Circuit ruled that a

  “party’s privacy or proprietary interest in information sometimes overcomes the interest of the

  public in accessing the information.” Id. (citing Nixon v. Warner Commc'ns, Inc., 435 U.S. 589,

  598 (1978)).

                                                   2
Case 9:18-cv-80913-DMM Document 15 Entered on FLSD Docket 10/18/2018 Page 3 of 3



         In attempting to file something under seal with the Court, the parties shall bear in mind

  these standards and comply with Local Rule 5.4. Specifically, the Parties must provide the Court

  with more than just the existence of an agreement between them. The Protective Order binds the

  parties, not the Court, and good cause must still be shown before a filing is sealed.

         Further, the Court advises the parties that it will consider sanctioning a party if the

  Protective Order is abused or a designation is found to be frivolous.

         Accordingly, it is ORDERED that the Joint Motion (DE 14) is GRANTED.                   The

  Parties’ Agreed Protective Order (DE 14, Exhibit 1) is adopted and incorporated in its entirety.

         DONE AND ORDERED in Chambers in West Palm Beach, Florida, this 17th day of

  October, 2018.




                                                               Donald M. Middlebrooks
                                                               United States District Judge


  Copies to: Counsel of Record




                                                   3
